July 25, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        HMR FUNDING, LLC, Appellant

NO. 14-17-00474-CV                       V.

  MELFORD ANKRUM AND BEST TRANSPORTATION SERVICES, INC.,
                          Appellees
              ________________________________

       Today the Court heard appellees’ motion to dismiss the appeal from the order
signed by the court below on June 13, 2017. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, HMR Funding, LLC.
      We further order this decision certified below for observance.